DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
2.	The Information Disclosure Statements filed 14 September 2021 have been fully considered by Examiner.  Annotated copies are included with the present Office Action.

Claim Objections
3.	Claims 10-15 are objected to because of the following informalities:
	Claim 10 recites, among other things, “with the orientation of the device in the approximate direction from the device to the target position, a geo-referenced billboard…”  It is not clear how an object can itself be part of a method.  For the purpose of examining the claim over the prior art, Examiner assumes the “with the orientation …” clause to be a part of the immediately preceding “viewing” step.  While a geo-referenced billboard is an object, rather than a step of a method, viewing the geo-referenced billboard can be a step of a method.  Thus, Examiner will interpret the claim accordingly.  Claims 11-15 include the recited subject matter of claim 10 due to their respective dependencies, and are therefore also objected to.
	Claim 12 recites, among other things, the “method of claim 10, wherein one of said points of view” but the “points of view” is recited in claim 11, and not in claim 10.  Therefore, Examiner will interpret claim 12 to depend from claim 11, rather than claim 10.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-4 and 6-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCoy (US-2009/0091583) in view of Elliott (US-6,868,338).
	Regarding claim 1:  McCoy discloses a system for observing a sporting event by a user (figs 1-2, [0018], and [0021] of McCoy) comprising: a communication connection operable for communicating a plurality of sport participants positions at the sporting event; a device coupled to the communication connection for receiving participant positions (fig 1, fig 2(208), fig 3, fig 6 (606), [0022]-[0024], and [0030] of McCoy – communications device which transmits the positions of sports participants to the user, who receives the simulation data through a transceiver for simulated sports play) and a graphics display selectable by the user to display different views of the sporting event (fig 4(406,408), fig 6, [0025]-[0027], and [0030] of McCoy), wherein the user can select the position of the source of a view (fig 5A, fig 6(608), and [0028]-[0030] of McCoy – user can change position of the source of the view either through physical motion while wearing a helmet (fig 5A, [0028]-[0029]), through user input with a steering wheel (fig 6 and [0030]), or other similarly appropriate interaction with the sports simulation).
	McCoy does not disclose an internet communication connection, and an internet device couple to the communication connection.
	Elliott discloses an internet communication connection, and an internet device couple to the communication connection (fig 7(80); column 7, lines 18-32; and claim 14 of Elliott).
	McCoy and Elliott are analogous art because they are from the same field of endeavor, namely interactive sports simulation in a virtual reality environment.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to use an internet communication connection, and an internet device couple to the communication connection, as taught by Thomas.  The suggestion for doing so would have been that internet communication is an easy and convenient means for sending data in a manner compatible with computer software.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify McCoy according to the relied-upon teachings of Elliott to obtain the invention as specified in claim 1.
	Regarding claim 2:  McCoy in view of Elliott discloses the system of claim 1 (as rejected above), wherein the user view selectable on the display is to a target from the spectator's selected source position (fig 3(302,304), fig 6, [0023], and [0030] of McCoy).
	Regarding claim 3:  McCoy in view of Elliott discloses the system of claim 1 (as rejected above), wherein the user view selectable on the display is an orientation of the view from the user's selected source position (fig 4, fig 6, [0027]-]0028], and [0030] of McCoy).
	Regarding claim 4:  McCoy in view of Elliott discloses the system of claim 1 (as rejected above), wherein said internet device includes a processor for receiving said participant positions and for comparing said participant positions with said user's selected source position, and is coupled to said graphics display to generate said user view from the user's selected source position to one or more participant positions (fig 8; and column 7, line 52 to column 8, line 17 of Elliott – compare and select between a variety of possible skier positions and orientations so the user can view a particular ski run either in the first person or the third person).  McCoy and Elliott are combinable for the reasons set forth above with respect to claim 1.
	Regarding claim 6:  McCoy in view of Elliott discloses the system of claim 1 (as rejected above), wherein one of said user's different views is an overhead view of the venue for the sporting event (fig 8; and column 7, lines 57-61 of Elliott).  McCoy and Elliott are combinable for the reasons set forth above with respect to claim 1.
	Regarding claim 7:  McCoy in view of Elliott discloses the system of claim 1 (as rejected above), wherein said user's selected source position is the position of one of the participants (fig 8; and column 7, lines 48-64 of Elliott – can view in first-person perspective of one of the participant skiers).  McCoy and Elliott are combinable for the reasons set forth above with respect to claim 1.
	Regarding claim 8:  McCoy in view of Elliott discloses the system of claim 1 (as rejected above), wherein said user's different views on said graphics display include a composition of geographic referenced datasets, including at least imagery and virtual renderings (fig 8; column 7, lines 18-31; and column 8, lines 18-29 of Elliott).  McCoy and Elliott are combinable for the reasons set forth above with respect to claim 1.
	Regarding claim 9:  McCoy in view of Elliott discloses the system of claim 8 (as rejected above), wherein one of said user's different views includes geographic referenced positions of one or more participants overlaid said composition (fig 1; fig 8; column 1, lines 26-34; column 2, lines 46-59; and column 7, lines 18-27 of Elliott).  McCoy and Elliott are combinable for the reasons set forth above with respect to claim 1.

6.	Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCoy (US-2009/0091583) in view of Elliott (US-6,868,338), and in further view of Ebersole (US-2003/0210228).
	Regarding claim 5:  McCoy in view of Elliott discloses the system of claim 1 (as rejected above).  McCoy in view of Elliott does not disclose wherein said user view from the user's selected source position is adjustable by the user to zoom in or out.
	Ebersole discloses wherein said user view from the user's selected source position is adjustable by the user to zoom in or out ([0103] of Ebersole).
	McCoy and Ebersole are analogous art because they are from similar problem solving areas, namely focusing user awareness in augmented reality systems.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the user view from the user's selected source position be adjustable by the user to zoom in or out, as taught by Ebersole.  The motivation for doing so would have been to allow the user a better view of the environment, depending on the desires of the user, thus improving the overall performance and capabilities of the system.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify McCoy further according to the relied-upon teachings of Ebersole to obtain the invention as specified in claim 5.

7.	Claims 10-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elliott (US-6,868,338) in view of Hoshino (US-2005/0107952).
	Regarding claim 10:  Elliott discloses a method for observing a sporting event (fig 8; and column 7, lines 48-64 of Elliott) comprising: determining a position of one or more participants at the venue of the sporting event (fig 1; and column 2, lines 46-59 of Elliott); transmitting the determined position of each participant (column 2, lines 50-56 of Elliott – trajectory of each participant is measured and stored using a location recording device, GPS satellite, and management station); equipping one or more spectators remote from the venue with a device having a graphics display (fig 7; fig 8; and column 7, line 48 to column 8, line 17 of Elliott – spectators can later view a simulation at a location remote from the venue); communicating the target position to the user's device (fig 6; fig 7; and column 7, lines 3-33 of Elliott); and viewing on the graphics display of the user's device a perspective view of the target in the background environment (fig 8; and column 8, lines 13-29 of Elliott – perspective (third-person) view of the skiers in the background environment, either present during the actual skiing or chosen later by the user).
	Elliott does not disclose with the orientation of the device in the approximate direction from the device to the target position, a geo-referenced billboard on an object in the background environment and displayed on the graphics display to convey information to the user, wherein said billboard remains in the same geo-referenced location on said object from different user-perspective views.
	Hoshino discloses with the orientation of the device in the approximate direction from the device to the target position, a geo-referenced billboard on an object in the background environment and displayed on the graphics display to convey information to the user, wherein said billboard remains in the same geo-referenced location on said object from different user-perspective views (figs 9-10 and [0086]-[0088] of Hoshino – billboard message set for particular location for user that has the Message display and/or Advertisement display set to ON).
	Elliot and Hoshino are analogous art because they are from similar problem solving areas, namely virtual reality display based on location data and user viewing direction and location.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to with the orientation of the device in the approximate direction from the device to the target position, a geo-referenced billboard on an object in the background environment and displayed on the graphics display to convey information to the user, wherein said billboard remains in the same geo-referenced location on said object from different user-perspective views, as taught by Hoshino.  The motivation for doing so would have been to provide useful information and/or obtain advertising fees from advertisers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Elliott according to the relied-upon teachings of Hoshino to obtain the invention as specified in claim 10.
	Regarding claim 11:  Elliott in view of Hoshino discloses the method of claim 10 (as rejected above), wherein said device includes an input mechanism for selecting a source location, one of the selectable points of view being from the selected source position (fig 8; and column 7, line 52 to column 8, line 17 of Elliott – can select between a variety of possible skier positions and orientations so the user can view a particular ski run either in the first person or the third person).
	Regarding claim 12:  Elliott in view of Hoshino discloses the method of claim 11 (as rejected above), wherein one of said points of view being an overhead view of said venue (fig 8; and column 7, lines 57-61 of Elliott).
	Regarding claim 13:  Elliott in view of Hoshino discloses the method of claim 10 (as rejected above), wherein said participant position determining step comprises equipping a plurality of participants with a GPS receiver to determine participant position (fig 8; column 3, lines 11-18; and column 54-64 of Elliott).
	Regarding claim 14:  Elliott in view of Hoshino discloses the method of claim 10 (as rejected above), wherein said participant positions are transmitted to a server (fig 1(12); fig 4; column 2, lines 50-57; and column 6, lines 10-22 of Elliott), wherein said spectator's device authenticates with said server, and wherein said server communicates said participant positions to authenticated devices (column 7, lines 33-43 of Elliott).
	Regarding claim 15:  Elliott in view of Hoshino discloses the method of claim 14 (as rejected above), wherein said spectator can select the target or orientation from the selected source location (fig 8; and column 7, lines 52-64 of Elliott).

8.	Claims 16, 17, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elliott (US-6,868,338) in view of Ebersole (US-2003/0210228).
	Regarding claim 16:  Elliott discloses a method of viewing a sporting event by a spectator (fig 8; and column 7, lines 48-64 of Elliott) comprising: determining a source position for viewing the event (fig 1; fig 8; column 2, lines 46-59; and column 7, lines 48-64 of Elliott – recorded and viewed from many possible selected positions and orientations); receiving the positions of one or more participants at said sporting event (column 2, lines 50-56; and column 7, lines 48-64 of Elliott); rendering a graphical depiction of said one or more participant positions at said sporting event (column 7, lines 3-17; and column 7, line 65 to column 8, line 11 of Elliott); viewing the graphical depiction from said source position (column 7, lines 3-17 of Elliott – received and played back on virtual reality device); and selectively changing the view point of said graphical depiction from said source position to another position (fig 8; and column 7, line 52 to column 8, line 17 of Elliott – can select between a variety of possible skier positions and orientations so the user can view a particular ski run either in the first person or the third person).
	Elliott does not disclose receiving the positions in approximately real time.
	Ebersole discloses receiving the positions in approximately real time ([0066]-[0069] of Ebersole).
	Elliott and Ebersole are analogous art because they are from similar problem solving areas, namely displaying virtual reality content according to user viewing characteristics.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to receive the positions in approximately real time, as taught by Ebersole.  The motivation for doing so would have been to allow the user to view an activity live, which is desirable for some users, thus improving the overall performance and capabilities of the system.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Elliott according to the relied-upon teachings of Ebersole to obtain the invention as specified in claim 16.
	Regarding claim 17:  Elliott in view of Ebersole discloses the method of claim 16 (as rejected above), wherein said graphical depiction comprises a background composition of imagery (column 8, lines 17-29 of Elliott – background composition, which can be changed by the user), and virtual renderings with said one or more participant positions superimposed in geo-referenced relation (fig 8; column 3, lines 11-18; and column 7, line 57 to column 8, line 5 of Elliott).
	Regarding claim 19:  Elliott in view of Ebersole discloses the method of claim 16 (as rejected above), the participants positions are received over the internet (fig 7(80); and column 7, lines 18-32 of Elliott).
	Regarding claim 20:  Elliott in view of Ebersole discloses the method of claim 16 (as rejected above), wherein changing the view point of said graphical depiction comprises changing the view point to the location of a participant (fig 8; and column 7, lines 48-64 of Elliott – can view in first-person perspective of one of the participant skiers).

9.	Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elliott (US-6,868,338) in view of Ebersole (US-2003/0210228), and in further view of Huston (US-2007/0117576).
	Regarding claim 18:  Elliott in view of Ebersole discloses the method of claim 16 (as rejected above).  Elliott in view of Ebersole does not disclose wherein changing the view point of said graphical depiction comprises rotating the depiction in a vertical axis to a tilt view.
	Huston discloses wherein changing the view point of said graphical depiction comprises rotating the depiction in a vertical axis to a tilt view (figs 8-10, [0014], [0042], and claim 18 of Huston).
	Elliott and Huston are analogous art because they are from similar problem solving areas, namely displaying virtual reality content according to user viewing characteristics.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to change the view point of said graphical depiction by rotating the depiction in a vertical axis to a tilt view, as taught by Huston.  The motivation for doing so would have been to obtain a better view of the other participants.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Elliott further according to the relied-upon teachings of Huston to obtain the invention as specified in claim 18.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616